IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 GALINA RYTSAR,                               : No. 50 MM 2019
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 WALLACE BATEMAN, JR., JUDGE,                 :
 MARY SMITHSON, CLERK OF COURTS,              :
 BUCKS COUNTY COURT OF COMMON                 :
 PLEAS,                                       :
                                              :
                     Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 25th day of July, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.              The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.